UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number: 000-52007 CHINA PEDIATRIC PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 20-2718075 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 9th Floor, No. 29 Nanxin Street Xi'an, Shaanxi Province People’s Republic of China 710004 (Address of principal executive offices) (zip code) 86-29-8727-1818 (Registrant’s telephone number, including area code) Copy of Communications to: Bernard & Yam, LLP Attn: Man Yam, Esq. 401 Broadway Suite 1708 New York, NY 10013 Phone: 212-219-7783 Fax: 212-219-3604 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x . State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of June 30, 2012 and August 17, 2012, there were 44,556,104 shares of the registrant’s common stock outstanding. 1 Table of Contents TABLE OF CONTENTS PART I Item 1. Financial Statements. F-1 Consolidated Balance Sheets (unaudited and audited) F-2 Consolidated Statements of Operations and Comprehensive (Loss) Income (unaudited) F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Consolidated Statements of Stockholders’ Equity (unaudited) F-5 Notes to Consolidated Financial Statements (unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 4. Controls and Procedures. 7 PART II Item 1. Legal Proceedings. 8 Item 1A. Risk Factors. 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 8 Item 3. Defaults Upon Senior Securities. 8 Item 4. (Removed and Reserved). 8 Item 5. Other Information. 8 Item 6. Exhibits. 8 SIGNATURES 9 2 Table of Contents Item 1. Financial Statements CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 Financial Statements Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive (Loss) Income F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statements of Stockholders’ Equity F-5 Notes to Consolidated Financial Statements F-6 F-1 Table of Contents CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS AS AT JUNE 30, 2, 2011 June 30, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of provision for doubtful accounts of $3,286,531 (December 31,2011: $2,039,909) Other receivable (note 3) Inventories (note 4) Prepaid expenses (note 5) Prepaid income taxes Total Current Assets $ $ Property, plant & equipment, net (note 6) Intangible assets, net (note 7) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other payables Trade deposit received VAT tax payable Total Current Liabilities $ $ Stockholders' Equity Common stock, $0.001 per value, 75,000,000 share authorized, 44,556,104 shares issued and outstanding at June 30, 2012 and December 31, 2011 (note 10) $ $ Additional paid in capital Deferred compensation (note 10) - ) Statutory reserve (note 11) Accumulated other comprehensive income Accumulated retained earnings Total Stockholders' Equity $ $ Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements F-2 Table of Contents CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three months ended June 30, Six months ended June 30, Sales $ Sales rebates ) Sales, net ofrebates Cost of sales Gross profit Advertising expense Selling, general and administrative expense (Loss) Income from operations ) ) ) Interest income (expense) - ) 44 ) Other income (expense) Derivative income (expense) - - Total Other Income (Expense) ) ) (Loss) Income before income taxes ) ) Provision for income taxes (note 9) - ) - ) Net (loss) income $ ) $ ) Foreign currency translation adjustment Comprehensive (loss) income $ ) $ $ ) $ Net (loss) income per common share (note 13) Earnings (loss) per share - basic $ ) $ $ ) $ Earnings (loss) per share - diluted ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements F-3 Table of Contents CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities Depreciation and amortization of property, plant and equipment and intangible assets Provision for doubtful accounts - Recognition of stock based compensation expense Recognition of change in value of derivative instruments - ) (Increase) decrease in current assets Bills receivable - ) Accounts receivable ) ) Inventory ) ) Prepaid expense ) Other receivable ) ) Increase (decrease) in current liabilities Accounts payable ) Accrued expenses and other payables ) ) Value-added tax payable ) ) Income tax payable - ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property, plant and equipment - ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of loan - ) Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during six months for: Income tax payments $
